Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 53-57 are all the claims for this application
2.	The preliminary amendment of the specification on 1/24/19 has been entered.
3.	Claims 58-60 and 73-77 are canceled in the Response of 2/18/2021.

Election/Restrictions
4.	Applicant’s election without traverse of Group I (Claims 53-57) in the reply filed on 2/18/2021 is acknowledged.
5.	Applicant’s election without traverse of species for:

    PNG
    media_image1.png
    208
    796
    media_image1.png
    Greyscale
in the reply filed on  2/18/2021 is acknowledged.
6.	The non-elected species in Claims 53-54 and Claims 55-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/2021.
7.	Claims 53-54 are all the claims under examination.

Information Disclosure Statement
8.	The IDS of 1/24/19 has been considered and entered. The initialed and dated 1449 form is attached.

Specification
9.	The disclosure is objected to because of the following informalities:
a) the specification is objected to for failing to include sequence identifiers for amino acid sequences that are > 4 amino acids in length pursuant to 37 CFR 1.812-1.825 See Table 2 (pp. 24-26).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a) Claims 53-54 recite the phrase “can inhibit” which is indefinite for those circumstances when it can inhibit and from when it cannot. The phrase denotes BTNL3 
b) Claims 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the relationship of the protein consisting of amino acids 18-235 of SEQ ID NO: 2 or amino acids 18-166 of SEQ ID NO: 9 (human BTNL3 protein) to the genus of inflammatory diseases in the patient and the need or rationale for administering a therapeutically effective amount of the protein in order to effectuate a treatment (in the patient). It is not clear if the inflammatory disease and/or the stimulated T cell express a BTNL3 receptor or cognate ligand for the protein. 
c) Claims 53-54 are indefinite for the patient in the context of the treatment method and whether they are already possessed of the disease or at risk of the disease. Amending the claims to recite “the patient in need thereof” could overcome the rejection.
d) Claims 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the relationship of the T cell stimulated by an immobilized anti-CD3 antibody to the in vivo treatment of administering a BTNL3 protein to the patient. It is not clear if a T cell is stimulated, ex vivo, by an immobilized anti-CD3 antibody and then adoptively transferred to the patient or all inhibition of the T cell occurs, in vivo, or by what means. It is not clear if an immobilized anti-CD3 antibody is administered to the patient. It is not clear if the T cell is autologous or heterologous to the patient. It is not clear what the inhibition of the CD3-stimulated T cell has to do with the treatment of the inflammatory disease.

Enablement
11.	Claims 53-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir.1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
Disclosure in the Specification
a) Example 4 shows the inhibitory effect of a BTNL3 fusion protein comprising the extracellular domain of BTNL2 protein of SEQ ID NO: 2 fused to an Fc region (see Figure 5) and the growth inhibitory effect on mouse splenocyte suspension, in vitro, using CD3-stimulated T cells in a microtiter plate.

    PNG
    media_image2.png
    209
    668
    media_image2.png
    Greyscale

Nowhere in the specification do Applicants show that the extracellular domain of a BTNL3 protein has an inhibitory effect on T cells, in vitro, absent the Fc fusion aspect. Much less do the data show that the ordinary artisan is enabled to practice the instant method invention for treating any inflammatory disease in any subject, in vivo, with a protein comprising the extracellular domain of a BTNL3 protein in the presence of a T cell stimulated by an immobilized anti-CD3 antibody.
"[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)). The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  Without such guidance, the amount of in vitro and in vivo animal model testing for the combination of BTNL3 proteins in the context of CD3-stimulated T cells, in vitro or in vivo, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).

b) The instant specification defines "therapeutically effective amounts" for a drug as used to treat a disease is an amount that can n reduce the severity of a disease, reduce the severity of one or more symptoms associated with the disease or its treatment, or delay the onset of more serious symptoms or a more serious disease that can occur with some frequency following the treated condition. However, the scope of the instant claimed inflammatory diseases; the “effective amount” for the BTNL3 extracellular domain; and the meaning and occurrence of any CD3-stimulated T cell is not commensurate with the scope of a "therapeutically effective amount" for a treatment endpoint in the absence of working examples. (See In Alza Corp. v. Andrx Pharmaceuticals LLC, where the court held that claims construed to cover both osmotic and non-osmotic dosages were invalid for lack of enablement. In this case, the court found that "the quantity of experimentation, lack of guidance in the specification, absence of working embodiments, and breadth of the claims demonstrates that. ... [the] patent specification fails to enable a person of ordinary skill to make and use nonosmotic oral dosage.)
Therefore, due to the unpredictability of immunotherapeutics in general and in view of the insufficient guidance and/or working examples concerning the method treatment use the genus of claimed BTNL3 proteins with a CD3-stimulated T cell, in vitro or in vivo, one skilled in the art would reasonably conclude that the broadly claimed invention, i.e., treating any patient having any inflammatory disease and its accompanying pathologies, is not even supported in the specification, and thereby removing applicants from full possession of the invention


Conclusion
12.	No claims are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643